COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER


Case number:              01-12-00730-CV

Style:                    Midtown Edge, L.P.v. The City of Houston

      On August 3, 2012, appellants, Midtown. Edge, L.P. and Midtown
Condominiums, L.L.C., filed in this Court a Motion for Extension of Time to File
Notice of Appeal. In this motion, appellants assert that they seek to appeal an
order entered by the trial court on June 20, 2012 granting appellee, the City of
Houston’s, plea to the jurisdiction. Appellants further assert that they did not
receive notice of the trial court’s judgment until July 17, 2012 as a result of the
Harris County Clerk delivering notice to an incorrect address. Finally, appellants
assert that their notice of appeal was due on July 20, 2012, and they seek an
extension from this Court to file their notice of appeal effective August 1, 2012.

      This Court’s records, and appellants’ notice of appeal, reflect that appellants
seek to bring an accelerated, interlocutory appeal from the trial court’s June 20,
2012 order. See TEX. Cw. PRAC. REM. CODE ANN. §51.014(8); TEX. R. ApP. P.
28.1 (appeals from interlocutory orders are accelerated). If appellants seek to bring
an accelerated, interlocutory appeal, then appellants’ notice of appeal is due
"within 20 days after the judgment or order is signed." TEX. R. APP. P. 26.1(b).
Accordingly, appellants’ notice would have been due July 10, 2012. Moreover,
this Court may grant an extension of 15 days to file a notice of appeal. TEX. R. ApP.
P. 26.3, 28.1. See id. Based upon the assertions in appellants’ motion, the
granting of a 15-day extension, or until July 25, 2012, would be insufficient to
render appellants’ notice timely.

      However, in their motion, appellants also raise issues concerning their lack
of timely notice of the trialcourt’s order. See TEX. R. APP. P 4.2 ("No notice of
Trial Court’s Judgment in Civil Case); TEX. R. CIV. P. 306a.3,306a.4, 306a.5.

      Accordingly, this Court, based upon the record that is currently before it and
the assertions contained within appellants’ motion, must deny appellants’ Motion
for Extension of Time to File Notice of Appeal. However, this ruling does not
preclude appellants from seeking further relief.
        It is so ORDERED.


Judge’s signature:.Terry Jennings
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp.



Date:    August 23, 2012